                   Case 19-23156     Doc 18     Filed 12/27/19    Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Baltimore Division)

In re:                                                      *
                                                                   Case No. 19-23156
NICHOLAS ANDREW HILDEBRANDT                                 *      (Chapter 7)
ASHLEY IRENE HILDEBRANDT
                                                            *
               Debtors.
                                                            *

*      *      *     * * *   *     *                         *      *      *       *     *       *
5G VENTURE CAPITAL MANAGEMENT, LLC
21011 Ridge Road                                            *
Freeland, MD 21011,
                                                            *
               Movant,
                                                            *
v.
                                                            *
NICHOLAS HILDEBRANDT and
ASHLEY HILDEBRANDT                                          *
45 Dendron Court
Parkville, MD 21234,                                        *

and                                                         *

MARC BAER, Trustee                                          *
455 Main Street
Reisterstown, MD 21136,                                     *

               Respondents.                                 *

*        *     *      *       *      *      *       *       *      *      *       *         *   *

     MOTION FOR RELIEF FROM AUTOMATIC STAY TO ALLOW FORECLOSURE
                 (45 Dendron Court, Baltimore, Maryland 21234)

         5G Venture Capital Management, LLC (the “Movant”), by its undersigned counsel,

pursuant to 11 U.S.C. § 362(d), files this motion seeking relief from the automatic stay of 11

U.S.C. § 362(a) so that it may foreclose on that real property owned by the debtors in the above-

captioned case (the “Motion”). In support of the Motion, Movant states as follows:
                                                        1
                   Case 19-23156     Doc 18     Filed 12/27/19     Page 2 of 5



                                          Background

        1.      Nicholas Hildebrandt and Ashley Hildebrandt, the debtors in the above-captioned

case (the “Debtors”), commenced this proceeding (the “Bankruptcy Case”) by filing a petition under

chapter 7 of the Bankruptcy Code on October 1, 2019 (the “Petition Date”).

        2.      Marc Baer was appointed to serve as trustee in this chapter 7 proceeding and is

acting in that capacity.

        3.      Prior to the Petition Date, on February 14, 2018, Hildebrandt MATS Holdings,

LLC (the “Borrower”) executed note in favor of Movant in the principal amount of $40,000.00

(the “Note”). A true and accurate copy of the Note is attached hereto as Exhibit A, and is

incorporated herein by reference.

        4.      The Borrower’s obligations under the Note are guaranteed by the Debtors, and

further secured by a Indemnity Deed of Trust (the “Deed of Trust”), encumbering that real

property owned by the Debtors commonly known as 45 Dendron Court, Baltimore, MD 21234

(the “Property”). A true and correct copy of the Deed of Trust, which was recorded among the

Land Records of Baltimore County, Maryland, is attached hereto as Exhibit B and is

incorporated herein by reference. Further, true and correct copies of each Debtor’s guaranty are

attached hereto as Exhibit C and are incorporated herein by reference.

        5.      In addition to Movant’s Deed of Trust lien encumbering the Property, which

holds a second lien position, pursuant to the Debtors schedules, the Property is encumbered by a

first lien securing a loan to Bok Financial, in the original principal amount of $68,000.00.

Again, pursuant to the Debtors’ schedules, the amount currently due is approximately

$64,012.00.



                                                        2
                   Case 19-23156         Doc 18      Filed 12/27/19   Page 3 of 5



          6.    Pursuant to the terms of the Note, the Debtor is required to remit monthly

payments to Movant on the first day of each month of interest only. If a monthly payment is not

received by Movant by the end of five (5) days after the date it is due, Debtor is assessed a late

fee in the amount of 5% of the overdue payment of principal and interest. Moreover, the Note

has a maturity date of March 1, 2019, by which the entire amount of the unpaid principal,

together with all accrued and unpaid interest, and all other sums due under the Note shall be

repaid.

          7.    As of December 23, 2019, the balance due and owing to Movant under the Note was

$45,105.21.

          8.    The Debtor is in default as the Note has matured and not been paid. Specifically,

though the Debtors continue to pay the monthly interest incurred at the non-default rate, the

Borrower has failed to pay all amounts due and owing to Movant on or since March 1, 2019.

          9.    Moreover, late charges for the failure to make the full payment due on March 1,

2019 are $2,000.00, additional interest due at the default rate from March 2, 2019 to December 23,

2019, is $1,979.21,1 and attorney fees are in the amount of $945.00 together with the cost of filing

this Motion, 181.00.

          10.   The Debtors assert in Schedule A/B that the value of the Property is $115,000.00.

          11.   The Trustee has filed a Report of No Distribution in this matter indicating that there

is no equity in the Property for the benefit of the creditors.

                                               Argument

          12.   Sufficient cause exists warranting relief from the automatic stay imposed by 11

U.S.C. § 362(a) so as to enable Movant to foreclose on the Property. “While the term ‘cause’ is



                                                             3
                    Case 19-23156           Doc 18      Filed 12/27/19         Page 4 of 5



not defined in the Bankruptcy Code and the legislative history sheds little light on its meaning, it

is well established under decisional law that a debtor’s failure to make post-petition mortgage

payments in bankruptcy rehabilitation proceedings can constitute cause for relief under §

362(d)(1).” In re Uvaydov, 354 B.R. 620, 623-24 (Bankr. E.D.N.Y. 2006) (citing to Ellis v. Parr

(In re Ellis), 60 B.R. 432, 435 (B.A.P. 9th Cir.1985), Equitable Life Assurance Soc'y v. James

River Assocs. (In re James River Assocs.), 148 B.R. 790, 797 (E.D.Va.1992) and In re Davis, 64

B.R. 358, 359 (Bankr.S.D.N.Y.1986)).

        13       Movant lacks adequate protection of its interest in the Property. In re Atrium

Development Co., 159 B.R. 464, 471 (Bankr. E.D. Va. 1993) (“Case law has almost uniformly held

that an equity cushion under 11% is insufficient to constitute adequate protection, and case law is at

best divided on whether an equity cushion of 12% to 20% constitutes adequate protection.”).

        14.      Movant asserts that (1) the failure to pay the Note balance at maturity or thereafter,

(2) the lack of sufficient equity in the Property to provide adequate protection to the Movant, and (3)

that the Property is not part of a reorganization plan all constitutes sufficient cause for termination of

the automatic stay, pursuant to 11 U.S.C. §362(d)(1).

        15.      Movant further asserts that there is no equity in the Property for the benefit of

creditors and the Property is not necessary for an effective reorganization.

        16.      As required by Local Bankruptcy Rule 9013-2, Movant hereby states that no

memorandum will be filed and that it will rely solely upon this Motion.

            WHEREFORE, Movant respectfully requests this Court to enter an Order:

            (A) Lifting the automatic stay imposed by 11 U.S.C. §362(a) to allow Movant to

foreclose on the Property; and


        1
                 The difference between contract interest of 14%, which was paid by the Debtors, and the default rate of
                                                                 4
                   Case 19-23156          Doc 18      Filed 12/27/19        Page 5 of 5



         (B) Granting such other and further relief as equity and justice may require.


                                                             /s/ Scott Robinson
                                                           Scott R. Robinson, Bar No. 10184
                                                           HOFMEISTER & BREZA
                                                           11019 McCormick Road, Suite 400
                                                           Hunt Valley, Maryland 21031
                                                           (410) 832-8822, ext. 208
                                                           ScottR@hbllaw.com

                                                           Attorneys for Movant



                                    CERTIFICATE OF MAILING

       I HEREBY CERTIFY that on this 27th day of December, 2019, a copy of the foregoing

was served on the parties listed below by first-class mail, unless said party is a registered

CM/ECF participant and the Notice of Electronic Filing indicates that Notice was electronically

mailed to said party.

Nicholas A. Hildebrandt                                 Andrew I. Fury, Esq.
Ashley I. Hildebrandt                                   6931 Harford Road
45 Dendron Court                                        Baltimore, MD 21234
Baltimore, MD 21234                                     (Attorney for Debtor)
(Debtors)                                               Via CM-ECF
Via First-Class Mail



Marc Baer
455 Main Street
Reisterstown, MD 21136
(Chapter 7 Trustee)
Via CM-ECF
                                                           /s/ Scott Robinson
                                                           Scott Robinson




       interest of 20% is 6%. The per diem difference is $6.664 (.06/360 * 40,000) times 297 days equals $1,979.21.
                                                                5
